Appeals by the defendant from seven judgments of the Supreme Court, Queens County (Sherman, J.), all rendered January 11, 1990, convicting him of criminal possession of a weapon in the third degree under Indictment No. 6458/88, and robbery in the first degree under Indictment Nos. 6476/88, 6713/88, 6714/88, 51/89, 1711/89, and 1712/89 (one count under each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgments of conviction are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.